Case 1:21-mj-00053-GMH Document 10-1 Filed 02/05/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

)
)
Vv. ) CRIMINAL NO. 21-MJ-00053(GMH)
)
)
)

CHRISTINE PRIOLA.

DECLARATION OF CHARLES LANGMACK IN SUPPORT OF MOTION FOR ADMISSION OF
ATTORNEY PRO HAC VICE

|, CHARLES LANGMACK, hereby declare;
1. My name, office address, and telephone number are as follows:
Charles Langmack
38106 Third Street
Willoughby, Ohio. 44094
440-497-5068
2. | have been admitted to the following courts and bars:
State Bar of Ohio and the U.S. District Court of the Northern District of Ohio
3. lam-currently in good standing with all states, courts, and bars in which | am

admitted. | have never been subject to discipline, nor have been disciplined by any

bar to which | am admitted or otherwise.

4. | have not been previously admitted pro hac vice in this Court, in the last two years,

or otherwise.
Case 1:21-mj-00053-GMH Document 10-1 Filed 02/05/21 Page 2 of 2

5. Ido not have an office located within the District of Columbia

| declare under penalty of perjury that the foregoing is true and correct.

V2 Ze

Charles Langmack

 
